 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     IVAN LEE MATTHEWS,                                        Case No. 1:14-cv-01959 KJM DB P
12
                                                  Plaintiff,
13
                      v.                                       ORDER
14

15   K. HOLLAND,
16                                               Defendant.
17

18          Defendant K. Holland has moved to extend the deadline for filing a dispositive motion for

19   forty-five days. Good cause having been shown, IT IS HEREBY ORDERED that defendant’s

20   application (ECF No. 66) is GRANTED.

21          Any dispositive motions shall be filed on or before January 18, 2019.

22   Dated: November 27, 2018

23

24

25   DLB:9
     DB/prisoner-civil rights/matt1959.dso eot
26
27

28
